COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:         In re Frank McKenney and Ongage Drilling Systems, L.L.C.

Appellate case number:       01-14-00600-CV

Trial court case number: 2014-40091

Trial court:                 215th District Court of Harris County

        Relators OnGage Drilling Systems, L.L.C. and Frank McKenney have filed a petition for
writ of mandamus seeking relief from the trial court’s July 14, 2014 order granting Plaintiffs’
Emergency Motion for Expedited Discovery. Relators have filed an Emergency Motion for
Temporary Relief Pursuant to Rule 52.10, requesting that we stay the trial court’s order pending
resolution of their petition.
       Relators’ motion is granted IN PART and denied IN PART. We STAY the following
portion of the July 14, 2014 order:
       “It is further ORDERED that Defendants produce the following devices by end of
business on July 15, 2014 to a neutral forensic computer expert, to be agreed upon by the parties:
      1. Former-Employee Defendants’ electronic storage devices that were connected to an
         INROCK computer between January 1, 2013 and July 14, 2014 or that contained
         INROCK data; and
      2. Former-Employee Defendants’ personal and business computers used since January 1,
         2013 to which the storage devices were attached.”
See TEX. R. APP. P. 52.10.
        The stay is in place pending further order of this Court, but the stay does not prohibit
Plaintiffs from seeking electronic discovery, provided that the Defendants are afforded the
protections required by the Texas Rules of Civil Procedure, In re Weekley Homes, L.P., 295
S.W.3d 309, 321–22 (Tex. 2009), and any other applicable law. All relief not expressly granted
herein is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually        Acting for the Court
Date: July 21, 2014